Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                May 31, 2022

The Court of Appeals hereby passes the following order:

A22D0395. NIKKI DACHELLE                  IJEOMA          IGBO       v.    TOCHUKWU
    EMMANUEL IGBO.

      On March 3, 2022, the trial court entered an order granting Tochukwu Igbo’s
(“husband”) motion for partial summary judgment in the underlying domestic
relations proceeding. On May 18, 2022, Nikki Igbo (“wife”) filed this application for
discretionary review of the order. We lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of the
entry of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App.
582, 583 (420 SE2d 393) (1992). This statutory deadline is jurisdictional, and we
cannot accept an application for appeal not made in compliance with OCGA § 5-6-35
(d). Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57) (1989). Here, the wife filed
her application 76 days after entry of the order sought to be appealed. Because the
wife’s application was untimely filed, the application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        05/31/2022
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                      , Clerk.